Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Salvatore Arrigo on 2/4/2022.
The application has been amended as follows: 

62. (Currently Amended) A method comprising administering to a subject a collection of lentiviral vectors comprising the polynucleotides according to claim 61 provided the collection of lentiviral vectors enables the expression of all antigenic polypeptides encoded by the polynucleotides of one subgroup selected among a/, b/, and c/.

63. (Currently Amended) A combination of compounds, comprising at least 2 distinct active ingredients, wherein each active ingredient comprises Plasmodium parasite, wherein the polynucleotides are mammalian codon-optimized synthetic nucleic acids selected from the group consisting of:
a. SEQ ID No. 10 for CSP of P. berghei, SEQ ID No.19 for TRAP of P. berghei, SEQ ID No.28 for ICP of P. berghei, SEQ ID No.37 and 46 for Falcilysin of P. berghei, SEQ ID No.57 for GPI-anchored protein P113 of P. berghei, SEQ ID No.48 for pore-P. berghei, SEQ ID No.66 for protein Ag40 11-09 of P. berghei, and SEQ ID No.75 for protein Ag45 11-10 of P. berghei,
b. SEQ ID No.13 for CSP of P. falciparum, SEQ ID No.22 for TRAP of P. falciparum, SEQ ID No.31 for ICP of P. falciparum, SEQ ID No.40 for Falcilysin of P. falciparum, SEQ ID No.51 for pore-forming like protein SPECT2 of P. falciparum, SEQ ID No.60 for GPI-anchored protein P113 of P. falciparum, SEQ ID No.69 for protein Ag40 11-09 of P. falciparum, and SEQ ID No.78 for protein Ag40 11-10 of P. falciparum, and
C. SEQ ID No.16 for CSP of P. vivax, SEQ ID No.25 for TRAP of P. vivax, SEQ ID No.34 for ICP of P. vivax, SEQ ID No.43 for Falcilysin of P. vivax, SEQ ID No.54 for pore-forming like protein SPECT2 of P. vivax, SEQ ID No.63 for GPI-anchored protein P113 of P. vivax, SEQ ID No.72 for protein Ag40 11-09 of P. vivax, and SEQ ID No.81 for protein Ag40 11-10 of P. vivax.

66. (Currently Amended) The combination of compounds according to claim 64, further comprising a polynucleotide encoding an antigenic polypeptide selected from the group consisting of thrombospondin related anonymous protein (TRAP), inhibitor of cysteine protease (ICP), metallopeptidase (Falcilysin), GPI-anchored protein P113, and pore-forming like protein SPECT2.

67. (Currently Amended) The combination of compounds according to claim 65, further comprising a polynucleotide encoding an antigenic polypeptide selected from the  and pore-forming like protein SPECT2.

75.  (Currently Amended) The combination of compounds according to claim 74, wherein the genome of the lentiviral vector genome is obtained from the pTRIP vector plasmid wherein the Plasmodium synthetic nucleic acid encoding the antigenic polypeptide

78. | (Currently amended) A method for the protective immunisation against malaria parasite infection or against malaria parasite-induced condition or disease, in a human host comprising administering the combination of compounds according to claim 63 to said human host.

79. (Currently Amended) The method of claim 78, wherein the active ingredients [[compounds]] are lentiviral vector(s) and are administered in a priming and boosting steps, wherein the lentiviral vector(s) are pseudotyped with distinct envelope protein(s) which do not cross-seroneutralise, and wherein said priming and boosting steps are separated in time by at least 6 weeks


81. (Currently Amended) The method of claim 79, wherein the dose for priming and the dose for boosting the cellular immune response each comprises from 105 to 109 [[TU]] transducing units (TU) when integrative-competent vector particles are used and the dose for priming and for boosting the cellular immune response comprises from 107 to 1010 TU when integrative-incompetent vector particles are used.

Status of Claims
Claims 61-81 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645